Exhibit 10.1
 
AGREEMENT


This Agreement (the “Agreement”), dated August 11, 2010, is by and between
EcoBlu Products, Inc. (the “Company”) and the investor listed on the signature
page hereto (the “Investor”).


RECITALS


A. Pursuant to that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated as of March 26, 2010, by and among the Company, the Investor
and the other parties thereto (such other parties and their successors and
assigns, the “Other Investors”), the Investor purchased a Note and Warrants as
set forth on the Schedule of Buyers attached to the Purchase Agreement.
Capitalized terms used in this Agreement that are not otherwise defined have the
meanings set forth in the Purchase Agreement.


B. The Company desires to reduce the Exercise Price (as defined in the
Investor’s Warrant (as defined below)) of the Investor’s Warrant to $0.20.


AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:


1. Series D Warrant of the Investor.


(a) The Exercise Price of the Series D Warrant held by the Investor (the
“Investor’s Warrant”) is hereby automatically reduced to $0.20, subject to
further adjustment as provided therein, and the Investor’s Warrant is hereby
amended to reflect the foregoing.


(b) The Investor hereby agrees that (i) the number of shares of Common Stock
issuable upon exercise of the Investor’s Warrant shall not be increased  solely
as a result of the reduction of the Exercise Price as contemplated by Section
1(a) above and (ii) the Conversion Price (as defined in the Investor’s Note) of
the Investor’s Note and the Exercise Prices (as defined in the Warrants (other
than the Investor’s Warrant)) of the Warrants (other than the Investor’s
Warrant) held by the Investor shall not be reduced solely as a result of the
reduction of (1) the Exercise Price as contemplated by Section 1(a) above and
(2) the Exercise Price (as defined in the Series D Warrants held by the Buyers
(other than the Investor)) of the Series D Warrants held by the Buyers (other
than the Investor) to $0.20 on the date hereof; provided, however, if and
whenever after the date hereof the Company issues or sells, or is deemed to have
issued or sold, Common Stock (as determined pursuant to the Investor’s Warrant)
(but excluding any Excluded Securities issued or sold or deemed to have been
issued or sold) for consideration per share (as determined pursuant to Section
2(b) of the Investor’s Warrant) (the “Price Per Share”) less than (I) the
Exercise Price in effect immediately prior to the adjustment contemplated by
Section 1(a) above (which is $0.40 (as adjusted for any stock dividend, stock
split, stock combination or other similar transaction)) and greater than or
equal to $0.20 (as adjusted for any stock dividend, stock split, stock
combination or other similar transaction) or (II) the Exercise Price in effect
immediately prior to such issuance or sale or deemed issuance or sale, then, in
each case of clauses (I) and (II), the adjustment to the number of Warrant
Shares under the Investor’s Warrant will be made pursuant to Section 2(c) of the
Investor’s Warrant as if the Exercise Price in effect immediately prior to such
issuance or sale or deemed issuance or sale was $0.40 (as adjusted for any stock
dividend, stock split, stock combination or other similar transaction occurring
after the date hereof) (or, if applicable, such lesser price if a previous
adjustment was made pursuant to this proviso) and was adjusted downward to the
Price Per Share (provided that no actual upward adjustment to the Exercise Price
then in effect will be made).
 
 
1

--------------------------------------------------------------------------------

 

 
2. Funds Release; Control Agreement.


(a)           As a material inducement for the Investor to enter into this
Agreement and to deliver the notices contemplated by Section 2(c) below, the
Company (i) shall, within three (3) Business Days of the date hereof, (1)
establish two (2) Deposit Accounts (as defined in the Security Agreement (as
defined in the Investor’s Note)) at Metropolitan Capital Bank (“Metcap Bank”) in
Chicago, Illinois, one of which the Secured Parties (as defined in the Security
Agreement) will have exclusive full dominion and control over (such Deposit
Account is referred to herein as the “Full Dominion Account” and the other
Deposit Account established at MetCap Bank is referred to as the “Other
Account”) and (2) obtain Control Agreements (as defined in the Security
Agreement), in form and substance acceptable to the Investor, with respect to
such Deposit Accounts that are fully-executed by the Company and MetCap Bank for
the benefit of the Investor and the other Secured Parties and (ii) represents
and warrants to the Investor that neither the Company nor any Subsidiary has
established or maintains any Deposit Account other than Deposit Account numbers
2107852 and 002108330 at Regents Bank.


(b)           On the first (1st) Business Day following (i) the establishment by
the Company of the Other Account at MetCap Bank and (ii) receipt by the Investor
of such a fully-executed Control Agreement with respect to the Other Account,
the Company shall (1) direct Regents Bank to immediately transfer (by wire) all
funds in Deposit Account number 002108330 at Regents Bank to such Deposit
Account at MetCap Bank and (2) close Deposit Account number 002108330 at Regents
Bank immediately following such transfer to MetCap Bank and immediately provide
evidence thereof to the Investor.


(c)           Delivery of Notices by Investor.


(i)           Prior to the end of the first (1st) Business Day after the date of
this Agreement, the Investor shall deliver a notice to Regents Banks under the
Control Agreement in effect with respect to Deposit Account number 2107852 at
Regents Bank that directs Regents Bank to transfer an amount of the funds in
Deposit Account number 2107852 to Deposit Account number 002108330 at Regents
Bank equal to the product of (x) $78,333.34 multiplied by (y) the quotient of
(I) the original principal amount of the Investor’s Note on the Closing Date
divided by (II) the original principal amount of all Notes issued to all the
Buyers on the Closing Date.
 
 
2

--------------------------------------------------------------------------------

 

 
(ii)           Prior to the end of the first (1st) Business Day following (i)
the establishment by the Company of the Full Dominion Account at MetCap Bank and
(ii) receipt by the Investor of such a fully-executed Control Agreement with
respect to the Full-Dominion Account, the Investor shall deliver a notice to
Regents Banks under the Control Agreement in effect with respect to Deposit
Account number 2107852 at Regents Bank that directs Regents Bank to transfer all
of the funds then in Deposit Account number 2107852 to the Full-Dominion Account
at MetCap Bank. The Company shall close Deposit Account number 2107852 at
Regents Bank immediately following such to transfer to MetCap Bank and
immediately provide evidence thereof to the Investor.


(d)           The Company expressly acknowledges and agrees that the Company’s
breach of any of the provisions of this Section 2 shall constitute, and be
deemed to be, an Event of Default under Section 4(a)(xiv) of the Investor’s
Note, and the Company agrees that such a breach shall be, and shall be deemed to
be, a breach which is not curable.


3. Disclosure. The Company shall, on or before 8:30 a.m., New York time, on the
first (1st) Business Day after the date of this Agreement file a Current Report
on Form 8-K describing all the material terms of the transactions contemplated
by this Agreement in the form required by the 1934 Act and attaching this
Agreement as an exhibit thereto.


4. Entire Agreement; Amendment; Construction. This Agreement, together with
Schedule I attached hereto, supersedes all other prior oral or written
agreements between the Investor, the Company, the Subsidiaries, their affiliates
and Persons acting on their behalf solely with respect to the matters contained
herein, and this Agreement, together with Schedule I attached hereto, contains
the entire understanding of the parties solely with respect to the matters
covered herein; provided, however, nothing contained in this Agreement or any
other Transaction Document shall (or shall be deemed to) (i) except as expressly
contemplated by Section 1(a), have any effect on any agreements the Investor has
entered into with the Company or any of its Subsidiaries (including, without
limitation, the Transaction Documents) prior to the date hereof with respect to
any prior investment made by the Investor in the Company, (ii) waive, alter,
modify or amend in any respect any obligations of the Company or any of its
Subsidiaries, or any rights of or benefits to the Investor or any other Person,
in any agreement entered into prior to the date hereof (including, without
limitation, the Transaction Documents) between or among the Company and/or any
of its Subsidiaries and the Investor and all such agreements shall continue in
full force and effect or (iii) without limiting the foregoing, waive, or
constitute a waiver of, any Event of Default that has occurred on, or prior to,
the date hereof. Except as specifically set forth herein, neither the Company
nor the Investor makes any representation, warranty, covenant or undertaking
with respect to such matters. No provision of this Agreement may be amended
other than by an instrument in writing signed by the Company and the Investor.
No provision of this Agreement may be waived other than by an instrument in
writing signed by the waiving party. The Company confirms that the Investor has
not made any commitment or promise or has any other obligation to provide any
financing to the Company, any Subsidiary or otherwise. Without limiting any
other provision of this Agreement, the Company hereby agrees and acknowledges
that any breach by the Company of any representation, warranty or covenant of
the Company contained in this Agreement shall be an Event of Default under
Section 4(a)(xiv) of the Investor’s Note. The Recitals set forth above are
hereby incorporated into this Agreement by reference. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.
 
 
3

--------------------------------------------------------------------------------

 
 
5. Transaction Documents. It is expressly understood and agreed that (i) this
Agreement and, without implication that the contrary would otherwise be true,
the Investor’s Warrant (as amended hereby) shall each be “Transaction Documents”
and (ii) the Transaction Documents are hereby amended to give full force and
effect to the transactions contemplated by this Agreement. Except as otherwise
expressly provided herein, (i) the Purchase Agreement, the Investor’s Note and
each other Transaction Document (including, without limitation, the Investor’s
Warrant) and each of the obligations of the Company thereunder and each of the
rights of and benefits to the Investor thereunder is, and shall continue to be,
in full force and effect and each is hereby ratified and confirmed in all
respects, except that on and after the date hereof (A) all references in the
Investor’s Warrant to “this Warrant,” “hereto,” “hereof,” “hereunder” or words
of like import referring to the Investor’s Warrant shall mean the Investor’s
Warrant as amended by this Agreement and (B) all references in the other
Transaction Documents to the “Series D Warrant,” “thereto,” “thereof,”
“thereunder” or words of like import referring to the Investor’s Warrant shall
mean the Investor’s Warrant as amended by this Agreement and (ii) the execution,
delivery and effectiveness of this Agreement shall not operate as an amendment
or waiver of any right, power or remedy of the Investor under any Transaction
Document, nor constitute an amendment or waiver of any provision of any
Transaction Document and all of them shall continue in full force and effect, as
amended or modified by this Agreement.


6. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be as set forth in Section 9(f) of the Purchase
Agreement or such other address and/or facsimile number and/or to the attention
of such other Person as the recipient party has specified by written notice
given to each other party five (5) days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
 
4

--------------------------------------------------------------------------------

 
 
7. Governing Law; Jurisdiction; Jury Trial. The parties hereby agree that
pursuant to 735 Illinois Compiled Statutes 105/5-5 they have chosen that all
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Chicago, Illinois, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


8. Further Assurances; Acknowledgments. Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents (including, without limitation, stock powers) as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
Without limiting the foregoing, if requested by the Investor, the Company will
deliver to the Investor an amended warrant certificate to the address specified
by the Investor that reflect the amendments set forth herein within five (5)
days after such request, and such amended warrant certificate shall replace the
Investor’s Warrant and the Investor shall not be obligated to return the
Investor’s Warrant to the Company. For clarification purposes, it is understood
and agreed that the amendments set forth herein are effective as of the date
hereof regardless of whether such amended warrant certificate is so requested or
delivered. The Company represents and warrants that, except for the information
expressly described in the first sentence of Section 3(nn) of the Purchase
Agreement, neither the Company, nor any of its Subsidiaries nor any of their
respective officers, directors, employees or agents has delivered to Investor
any material, non-public information with respect to the Company or any of its
Subsidiaries. Without implication that the contrary would otherwise be true, the
Company expressly acknowledges and agrees that Investor has not had, and shall
not have (unless expressly agreed to by the Investor after the date hereof in a
written definitive and binding agreement executed by the Company and the
Investor), any duty of confidentiality with respect to, or a duty not to trade
on the basis of, any material, non-public information regarding the Company or
any of it Subsidiaries.
 
 
5

--------------------------------------------------------------------------------

 
 
9. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.


10. Headings; Severability. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found. If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


11. Terms. The Company represents, warrants and covenants that the Company has
not entered into, and will not, directly or indirectly, enter into, any
agreement, understanding or instrument with, or for the benefit of, any Other
Investor, any holder of Other Notes (as defined in the Investor’s Note) or any
of their respective affiliates with any terms and/or conditions which are more
favorable to any such Person than the terms and conditions provided to, or for
the benefit of, the Investor. To the extent the Company enters into any, direct
or indirect, agreement, understanding or instrument with, or for the benefit of,
any Other Investor, any holder of Other Notes or any of their respective
affiliates that contains any terms and/or conditions which are more favorable to
any such Person than the terms and/or conditions provided to, or for the benefit
of, the Investor, then the Investor, at its option, shall be entitled to the
benefit of such more favorable terms and/or conditions (as the case may be) and
this Agreement shall be automatically amended to reflect such more favorable
terms or conditions (as the case may be). To the extent the Company, directly or
indirectly, enters into any agreement, understanding or instrument with, or for
the benefit of, any Other Investor, any holder of Other Notes or any of their
respective affiliates that contains any terms or conditions which are not
identical to the terms and conditions provided to, or for the benefit of, the
Investor, then the Company shall immediately notify the Investor of, and
contemporaneously with such notification publicly disclose, any such terms. The
Company further represents and warrants that (i) except as set forth on Schedule
I attached hereto, no consideration has been offered or paid to any Other
Investor, any holder of Other Notes or any of their respective affiliates with
respect to any of the matters addressed in this Agreement or otherwise, (ii)
except as set forth on Schedule I attached hereto, no agreement, understanding
or instrument has been entered into with any Other Investor, any holder of Other
Notes or any of their respective affiliates with respect to any of the matters
addressed in this Agreement that contains any terms or conditions that are
different in any respect from any of the terms or conditions contained in this
Agreement, (iii) other than the Transaction Documents previously filed with the
SEC and except as set forth on Schedule I attached hereto, no agreement,
understanding or instrument has been entered into with any Other Investor, any
holder of Other Notes or any of their respective affiliates with respect to any
other matter and (iv) simultaneously herewith all of the Other Investors and
holders of Other Notes are also entering into agreements identical to this
Agreement.
 
 
6

--------------------------------------------------------------------------------

 

 
12. Independent Obligations. The obligations of the Investor hereunder are
several and not joint with the obligations of any other holder of Other Notes or
similar warrants, and the Investor shall not be responsible in any way for the
performance of the obligations of any other holder of Other Notes or similar
warrants under any other similar agreement. Nothing contained herein, and no
action taken by the Investor pursuant hereto, shall be deemed to constitute the
Investor and the holders of the Other Notes or similar warrants as, and the
Company acknowledges that the Investor and the holders of the Other Notes and
similar warrants do not so constitute, a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
Investor or any holder of Other Notes or similar warrants are in any way acting
in concert or as a group or entity with respect to such obligations or the
transactions contemplated by this Agreement or any matters, and the Company
acknowledges that the Investor and the holders of the Other Notes and similar
warrants are not acting in concert or as a group or entity, and the Company
shall not assert any such claim, with respect to such obligations or the
transactions contemplated by this Agreement or any other similar agreement. The
decision of the Investor to enter into this Agreement has been made by the
Investor independently of any holder of Other Notes or similar warrants. The
Company and the Investor confirms that the Investor has independently
participated with the Company in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. The Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other holder of
Other Notes or similar warrants to be joined as an additional party in any
proceeding for such purpose. To the extent that any holder of Other Notes or
similar warrants enters into an agreement with the same or similar terms and
conditions or pursuant to the same or similar documents, all such matters are
solely in the control of the Company, not the action or decision of the
Investor, and would be solely for the convenience of the Company and not because
it was required or requested the Investor.


[signature page follows]
 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 


COMPANY:
 
ECOBLU PRODUCTS, INC.
 
 
By:               
       Name:
       Title:



 
8

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 



 
INVESTOR:
 
 
[______________________]
By:
Its:
 
 
______________________________
By:
Its:
 
   

 
 
9

--------------------------------------------------------------------------------

 

 
SCHEDULE I




None
 
 
 
 
10